DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan G. Towner on 04/06/2022.
The application has been amended as follows: 
Amendment to the claims:
 	Claim 2, lines 3-4 “the threaded central post” should be amended to –the central post–
 	Claim 2, line 5 “the threaded central post” should be amended to –the central post– 
	Claim 3, lines 3-4 “the second threaded central support post” should be amended to –the second central post–
	Claim 4, line 3 “the first threaded central support post” should be amended to –the first central support post–
	Claim 4, line 4 “the threaded engagement” should be amended to –a threaded engagement–
	Claim 9, lines 3-4 “the second threaded central support post” should be amended to –the second central support post–
 	Claim 10, line 2 “comprising four of the movement restricting bosses” should be amended to –wherein the at least one movement restricting boss comprises four movement restricting boss.
  	Claim 17, line 1 “kit of claim 16” should be amended to –kit of claim 1–
 	Claim 18, line 2 “the base flange comprises two of the circular channels” should be amended to –the at least one circular channel comprises two circular channels–
 	Claim 19, line 1 “kit of claim 16” should be amended to –kit of claim 1–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a suction mounting kit. However, the prior art of record have failed to teach at least the combination of the suction mounting kit comprising: a housing; a handle adjacent to the housing comprising a central post; a suction pad comprising a suction disk engageable with the housing and a first support stem including a first central support post engageable with the central post of the handle; and an adhesive pad comprising an adhesive contact sheet engageable with the housing and a second support stem including a second central support post engageable with the central post of the handle, wherein the adhesive contact sheet comprises an interior face structured and arranged to contact a base flange of the housing when the adhesive pad is installed on the housing, wherein the suction pad and adhesive pad are interchangeably mountable on the housing along with the other recitations as claimed in claims 1, 24 and 25.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631